Citation Nr: 0610678	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-18 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Evaluation of right knee instability, currently rated as 
10 percent disabling.

2.  Entitlement to an increased evaluation of right knee 
degenerative joint disease, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for left knee 
arthritis, currently rated as 10 percent disabling.

4.  Whether a reduction in the disability rating assigned for 
left knee instability from 20 percent to 10 percent was 
proper, to include entitlement to an increased evaluation of 
left knee instability, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center.  


FINDINGS OF FACT

1.  Instability of the right knee is no more than mild.

2.  Degenerative joint disease of the right knee is manifest 
by no more than mild functional impairment.

3.  Left knee arthritis is manifest by no more than mild 
functional impairment.

4.  Service connection for left knee instability was granted 
in a January 1980 rating decision, and a 10 percent 
disability evaluation was assigned.  A 10 percent evaluation 
was continued until a May 1996 rating decision, which 
assigned a 20 percent disability evaluation effective October 
1993.

5.  In a July 2002 rating decision, evaluation of left knee 
instability was decreased to 10 percent.  The veteran was not 
provided with proper notice of the reduction in the 
evaluation of left knee instability from 20 percent to 10 
percent disabling, and evidence of improvement of left knee 
instability since the May 1996 rating decision is not of 
record.  

6.  Instability of the left knee is no more than moderate.


CONCLUSIONS OF LAW

1.  Instability of the right knee is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).

2.  Degenerative joint disease of the right knee is no more 
than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010-5260-5261 (2005).

3.  Left knee arthritis is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010-5260-5261 (2005).

4.  The reduction of the disability rating for the left knee 
from 20 percent to 10 percent was improper, and restoration 
of the 20 percent disability evaluation for left knee 
instability is warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.344 (2005).

5.  Left knee instability is no more than 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The Board notes that VCAA notice is not required as to the 
matter of whether the reduction of the rating for left knee 
instability from 20 percent to 10 percent was proper.  The 
Board is restoring the 20 percent disability evaluation for 
left knee instability, and this restoration entails a full 
grant of the issue on appeal.  

The veteran filed a claim for an increased evaluation of his 
right knee in January 2002, and a VCAA letter was sent as to 
that issue in February 2002.  Subsequently, in March 2002, 
the veteran filed a claim for an increased evaluation for his 
left knee.  A separate VCAA letter was not sent for the left 
knee.  However, the Board finds that this was not prejudicial 
to the appellant since the February 2002 VCAA letter provided 
proper substantive notice for a claim for an increased 
evaluation.  

There are four main elements of VCAA notice.  First, VA has a 
duty to notify the veteran of the evidence and information 
necessary to substantiate his claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the February 2002 
VCAA letter, under a heading entitled "What Must the 
Evidence Show to Establish Entitlement to the Benefit You 
Want," the RO stated that to establish entitlement for an 
increase in his service-connected compensation benefits, VA 
would consider the status of his current physical or mental 
disability.  The RO stated that this could be shown by 
medical evidence or other evidence showing he had persistent 
or recurrent symptoms of disability.

In the June 2003 statement of the case, the RO provided the 
veteran with the rating criteria pertaining to arthritis due 
to trauma (Diagnostic Code 5010), degenerative arthritis 
(Diagnostic Code 5003), instability of the knee (Diagnostic 
Code 5257), limitation of flexion of the leg (Diagnostic Code 
5260), and limitation of extension of the leg (Diagnostic 
Code 5261).  More significantly, the July 2002 rating 
decision and June 2003 statement of the case contain 
narratives that explain what type of evidence supported the 
assigned rating, and what was needed to establish a higher 
rating for each disability.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the February 2002 VCAA letter, under a heading 
entitled "What Must the Evidence Show to Establish 
Entitlement to the Benefit You Want," the RO stated that it 
would obtain any VA medical records or other medical 
treatment records that were identified by the veteran.  The 
RO also indicated that the veteran could submit his own 
statements or statements from others describing his physical 
or mental disability symptoms.  Under a heading entitled 
"What Information or Evidence Do We Need from You," the RO 
stated that if there were private medical records that would 
support his claim, that he should provide authorization so 
that VA could request those records for him.  The RO also 
stated that he could obtain the records himself and send them 
to the RO.  

Under a heading entitled "What Can You Do to Help with Your 
Claim," the RO stated that the veteran should tell the RO 
about any additional information or evidence that he wanted 
VA to obtain, and to send the information as soon as 
possible.  Under a heading entitled "What Is VA's Duty to 
Assist You in Obtaining Evidence for Your Claim," the RO 
stated that it would make reasonable efforts to help the 
veteran obtain the evidence necessary to support his claim.  
It stated that it would help the veteran obtain medical 
records, employment records, or records from other Federal 
agencies, but that the veteran had to provide enough 
information about the records so the RO could request them 
from the appropriate person or agency.  The RO stated that it 
was still the veteran's responsibility to support his claim 
with appropriate evidence.

For the third notice element, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In this case, VA has obtained 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  The veteran has not indicated 
the existence of any additional evidence that would aid in 
substantiating his claim.

For the fourth notice element, VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  In the February 2002 VCAA 
letter, the RO stated that the veteran should send it the 
evidence it needed as soon as possible, and provided the 
address to which the veteran should send the evidence.  The 
RO also stated that it was the veteran's responsibility to 
support his claim with appropriate evidence.  Although the RO 
did not use the precise language contained in 38 C.F.R. 
§ 3.159, the Board does not find this to be an error in 
notice since it is implicit in the February 2002 VCAA letter 
that the veteran should submit any evidence that he had 
pertaining to his claim.  Reading the February 2002 VCAA 
letter as a whole, the letter was in substantial compliance 
with the fourth notice element because the letter fulfilled 
the essential purposes of the regulation, that is, giving 
notice of VA's desire to obtain additional information and 
evidence supporting and substantiating the claim and possibly 
leading to such information and evidence. 

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
However, the Court also held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Id. at 20.  In the present 
appeal, as the veteran's service connection claims were 
granted and disability ratings and effective dates were 
assigned, those claims have been substantiated.  Moreover, 
the record clearly reflects that the veteran has been 
provided with information as to the available disability 
ratings for his claims on appeal.  To the extent that there 
may any inadequacy in the notice as to the available 
disability ratings and effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for increased ratings, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claims was satisfied, 
and the Board must now examine whether the duty to assist was 
satisfied.  In the present case, the claims folder contains 
all available service medical records, private medical 
records, VA medical records, and reports of VA examinations 
that took place in connection with this appeal.  The Board is 
unaware of any relevant records that are not already 
associated with the claims file, and the veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA, see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005), and the 
Board will proceed with an analysis of this appeal.

Right knee instability

As a preliminary matter, the Board notes that the veteran has 
indicated that in the May 1996 rating decision he was service 
connected for right knee strain with degenerative joint 
disease under Diagnostic Code 5257, and that in the rating 
decision dated in November 1997, it was rated under 
Diagnostic Code 5010.  He has alleged that the change in the 
criteria was made without explanation.  The Board notes that 
although the veteran was rated under Diagnostic Code 5257 in 
May 1996, the decision was clear that there was no 
instability or subluxation.  Rather, the knee was rated on 
limitation of motion, albeit under the incorrect Diagnostic 
Code.  The right knee was correctly evaluated under 
Diagnostic Code 5010 in the November 1997 rating decision.  
Service connection for instability of the right knee was not 
granted until the July 2002 rating decision, the evaluation 
of which is currently on appeal.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent disability rating, 
moderate recurrent subluxation or lateral instability 
warrants a 20 percent disability rating, and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's right knee instability is currently rated as 10 
percent disabling.  In order to warrant a 20 percent 
disability rating, the next higher evaluation, the evidence 
must show moderate recurrent subluxation or lateral 
instability.  The evidence of record, as described below, 
indicates that the veteran has no more than mild instability 
of the right knee.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2005).  The 
evidence of record indicates that the veteran did not have 
instability of the right knee until March 2002.  Prior to the 
March 2002 examination report, there were objective findings 
of no instability of the right knee.  In a February 1994 VA 
examination report, the veteran reported that his right knee 
had folded under him two weeks prior while he was walking 
outside.  Upon objective examination, the examiner noted that 
the knee exam was normal, and that there was no ligamentous 
instability, including no anterior drawer, Lachman, or 
posterior drawer.  In a November 1994 private examination 
report, the veteran reported that his right knee collapsed 
while he was cutting wood in 1993, and that it occasionally 
would pop and lock, with a feeling of vulnerability.  The 
diagnosis was chronic internal derangement, possible torn 
meniscus.

In a March 1996 VA examination report, the veteran reported 
that in November 1995 he had an episode of giving out of the 
right knee joint when he was cutting a tree.  Upon objective 
examination, there was no apparent deformity nor any evidence 
of joint effusion.  The assessment was chronic strain of the 
knee joint.

In a June 1997 VA examination report, the veteran reported 
that four years prior he had the knee "fold up on him" when 
he was taking a tree down, and since then he has had daily 
discomfort in the knee, but it did not inhibit him in any 
way.  Upon objective examination, the examiner noted that the 
veteran ambulated with a normal gait, and that he was able to 
toe walk and heel walk without difficulty.  His strength was 
5/5.  He was ligamentously stable to Lachman's testing, 
anterior and posterior Drawer's test, and varus/valgus stress 
testing.  He was negative McMurray's.

In an April 1998 VA examination report, the veteran reported 
that he had twisted his knee around Christmas, that the knee 
did not significantly swell up, but that the leg tended to 
give out on him on an intermittent basis.  Upon objective 
examination, the examiner noted that the veteran ambulated 
with a normal gait, and that he had approximately 5 degrees 
of varus.  His strength was 5/5.  There was no varus or 
valgus instability.  He had a negative Lachman's.  The 
assessment was that the veteran twisted his knee in December 
or January and it was slowly resolving itself.

In a March 2002 letter, the veteran indicated that he had to 
give up his profession in the mechanical field due to his 
knee disability, because he could not do the stooping or 
bending that was required to perform the work, and he could 
not carry the weight that was required.  He stated that his 
knee would give out on him when he moved the wrong way, and 
that there were days that the knee would hurt when he walked.  
He stated that it would get to the point were he did not want 
to bend because of the pain.

In a March 2002 VA examination report, the veteran reported 
that he had a sharp pain in the medial right knee when 
stooping and holding his three-year-old son, and that if he 
carried fifty pounds that he would have symptoms in the knee.  
He reported that he had difficulty with prolonged walking, 
with stooping, and with kneeling, and that on a visual analog 
scale, his symptoms were a six out of ten.  

Upon objective examination, there was a positive drawer and 
positive Lachman, mildly positive.  The examiner noted that 
with varus and valgus stress testing, there was no 
instability.  The veteran denied pain with compression and 
distraction testing of the patella.  The veteran denied 
tenderness over the right medial and lateral joint line, and 
there was no effusion.  The veteran ambulated with no 
antalgia and did not use an assistive device.  The veteran 
was able to ambulate on toes and heels, and was able to 
complete a squat.  The diagnosis was right knee strain or 
overuse syndrome with degenerative joint disease, and 
evidence of mild anterior instability with stress testing.

In statements dated in July 2002 and June 2003, the veteran 
reported that the knee would give out on him just standing or 
trying to sit in a chair if he did not sit down straight, and 
he had to be careful on how he moved.  He stated that he had 
tried to use a push mower to mow the law and that if he moved 
or twisted the wrong way, his knee would give way.  He stated 
that his wife had taken over many duties at home due to his 
knee problems.  He stated that every night and day when just 
stretching, his knee would pop and hurt.

In various VA outpatient treatment reports from 2003, the 
veteran reported pain in his right knee.  In an October 2003 
outpatient treatment report, he reported that the knee was 
giving out on him, which had been helped a little bit with 
the help of a brace.  Upon objective examination, the 
examiner noted that he walked without a limp and transferred 
well.  There was no effusion and no varus/valgus instability 
with negative patellar signs.  He was positive Lachman's 2+ 
with mildly positive anterior drawer.  McMurray's testing was 
normal.  The impression was anterior cruciate ligament 
instability with evidence on MRI of a chronic tear, and minor 
medial meniscal abnormality, which did not appear to be the 
source of significant symptoms.

In a June 2004 VA examination report, the veteran reported 
that he felt instability in the knee with the stairs, with a 
tendency that the knee will give out.  He reported that the 
knee was getting worse, and that he was fitted with an 
elastic knee brace.  He reported that with prolonged 
ambulation, he felt dull pain with increased knee strain or 
increased distance ambulation.  Upon objective examination, 
there was crepitation with active range +2.  There was a mild 
anterior/posterior instability, laxity with drawer sign.  
There was no mediolateral instability.  There was stable 
varus/valgus stress test.  

There was pain with patellar compression.  There was no 
swelling or apparent effusion, and no patellar tracking.  
Deep tendon reflexes were +2.  Strength was in the range of 
good minus to good plus.  The examiner noted that the veteran 
ambulated with normal gait, and that there was no apparent 
antalgic gait or incoordination with distance ambulation in 
the hospital.  The impression was degenerative osteoarthritis 
of the medial compartment and of the patellofemoral joint 
space, and chronic anterior cruciate ligament tear.

The Board finds that the above evidence of record indicates 
that the veteran's right knee instability is no more than 10 
percent disabling.  Right knee instability is no more than 
mild.  Examination reports indicated that there was no 
instability prior to 2002.  In the March 2002 examination 
report, there was mild anterior instability with stress 
testing.  In the June 2004 examination report, there was a 
mild anterior/posterior instability, laxity with drawer sign.  
There was no mediolateral instability.  There was stable 
varus/valgus stress test.  Although the veteran is competent 
to state that his knee feels unstable, and that his wife has 
had to take over household duties due to his right knee 
instability, the Board finds the objective medical evidence 
probative of the level of the veteran's disability.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased evaluation for right knee instability, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the award of service 
connection for right knee instability, and that in such 
cases, the Board must consider whether staged ratings should 
be assigned based upon the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The evidence shows that the 
condition has not significantly changed and that a uniform 
rating, rather than a staged rating, is warranted.

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

In his June 2003 statement, the veteran indicated that he had 
to change his career from a maintenance position to an office 
position due to his knee disability, but that the pain and 
discomfort were still there.  He stated that he had to be 
moved to the first floor, which was an inconvenience to him 
and his employer, and that he lost work space and the 
employer lost floor space in their main office area.  The 
Board notes that aside from minor inconvenience, the veteran 
is still able to work, and thus the right knee instability 
does not cause marked interference with employment.  There is 
no assertion or evidence of frequent periods of 
hospitalization.  The Board concludes that referral of this 
case to the Under Secretary or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation is not warranted.

Right knee degenerative joint disease

The Board finds that the preponderance of the evidence is 
against an increased evaluation for right knee degenerative 
joint disease.

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings, is to be rated as arthritis, 
degenerative.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a zero percent disability rating, to 
45 degrees warrants a 10 percent disability rating, to 30 
degrees warrants a 20 percent disability rating, and to 15 
degrees warrants a 30 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005). 

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a zero percent disability rating, 
to 10 degrees warrants a 10 percent disability rating, to 15 
degrees warrants a 20 percent disability rating, to 20 
degrees warrants a 30 percent disability rating, to 30 
degrees warrants a 40 percent disability rating, and to 45 
degrees warrants a 50 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

The Board notes that a September 2004 General Counsel opinion 
indicated that a veteran could receive separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension) for 
disability of the same joint.  VAOPGCPREC 9-2004.  Further, 
functional impairment, which may be due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, must also be taken into 
consideration.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's right knee degenerative joint disease has been 
rated as 10 percent disabling from November 1993.  In a 
February 1994 VA examination report, range of motion was 
normal, from zero to 130 degrees.  In a March 1996 VA 
examination report, range of motion was zero to 30 degrees in 
flexion and extension, but this report was returned for 
clarification by the examiner, as the findings appeared 
inconsistent with other findings of record.  In an April 1998 
VA examination report, range of motion was from zero degrees 
of extension to 100 degrees of flexion.  

The veteran filed a claim for an increased evaluation in 
January 2002.  In a March 2002 statement, the veteran 
asserted that he had to give up his profession in the 
mechanical field and could not do the stooping or bending 
that was required to perform the work.  He stated that after 
sitting a desk for the day he has trouble walking when he 
first gets up, but after he moves around the pain and 
stiffness eases up.  He stated that the right knee would hurt 
when he walked, and it would get to the point that he did not 
want to bend it because of the pain.

In a March 2002 VA examination report, the veteran reported 
that he had a sharp pain in the medial knee when stooping and 
holding his three-year-old son, and that if he carried fifty 
pounds he would have symptoms in the knee.  He reported that 
he had difficulty with prolonged walking, with stooping, and 
with kneeling.  Range of motion was zero to 100 degrees.  The 
impression was right knee strain or overuse syndrome with 
degenerative joint disease.

In a statement dated in July 2002, the veteran stated that he 
could not run or jump with his children or even sit on the 
floor and play normally with them.  He stated that every 
night and day with just stretching his knee would pop and 
hurt.  He stated that he changed his career from a 
maintenance position to an office position, but the 
discomfort and pain was always there, and that he avoided 
ladders and stairs whenever possible.  He stated that he 
still had trouble with knee bends, walking any distance 
(without pain), and when he tried walking a mile a day with 
his wife, the knee would hurt that evening and more the next 
day.  

On a Form 9 dated in June 2003, the veteran asserted that his 
knee would hurt just sitting in a chair watching t.v., or 
driving down the road.

In an October 2003 VA outpatient treatment report, it was 
noted that a recent MRI showed evidence of a chronic ACL tear 
with some evidence of degenerative meniscal abnormality.  It 
was noted that he was currently working a job in warranty 
documentation and registration instead of his usual job which 
was in maintenance and required a lot of more heavy duty 
activities on the knee.  He reported having some relief since 
making the job switch.  Upon objective examination, there was 
full motion of the knee.

In a June 2004 VA examination report, the veteran reported 
increased knee pain with ambulation.  He reported that with 
prolonged ambulation, he felt dull pain in the knee with 
increased knee strain or increased distance ambulation.  Upon 
objective examination, there was painless active range of 
motion with full extension to zero degrees, flexion from zero 
to 130 degrees.  Strength was in the range of good minus to 
good plus.  The veteran ambulated with normal gait.  There 
was no apparent antalgic gait or incoordination with distance 
ambulation in the hospital.  With repetitive movement of the 
knee, there was no further loss of active range of motion.  
The impression was degenerative osteoarthritis of the medial 
compartment and of the patellofemoral joint space of the 
knee, with chronic anterior cruciate ligament tear.

Based on the foregoing, the Board finds that the veteran's 
right knee degenerative joint disease is no more than 10 
percent disabling.  In order to warrant a 20 percent 
disability evaluation, the evidence must show flexion limited 
to 30 degrees or extension limited to 15 degrees.  In the 
March 2002 examination report, range of motion was zero to 
100 degrees.  In the October 2003 VA outpatient treatment 
report, there was full motion of the knee.  In the June 2004 
examination report, there was painless active range of motion 
with full extension to zero degrees, and flexion from zero to 
130 degrees.  These ranges of motion do not meet the criteria 
for a 20 percent disability evaluation.  

The Board finds the veteran's functional impairment is 
reflected in the 10 percent disability evaluation.  The 
veteran has stated that he has functional impairment, 
including pain on prolonged ambulation, and after sitting at 
his desk, and that he could not run or jump with his children 
or even sit on the floor and play normally with them.  
However, he ambulated with a normal gait as noted in the June 
2004 examination report, and there was no incoordination with 
distance ambulation in the hospital.  The Board notes that 
there is pain on movement, and finds that there is minor 
functional impairment which warrants no more than a 10 
percent disability evaluation.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased evaluation for right knee degenerative joint 
disease, and there is no doubt to be resolved.  Gilbert, 1 
Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  In his June 
2003 statement, the veteran indicated that he had to change 
his career from a maintenance position to an office position 
due to his knee disability, but that the pain and discomfort 
were still there.  He stated that he had to be moved to the 
first floor, which was an inconvenience to him and his 
employer, and that he lost work space and the employer lost 
floor space in their main office area.  The Board notes that 
aside from minor inconvenience, the veteran is still able to 
work, and thus the right knee degenerative joint disease does 
not cause marked interference with employment.  There is no 
assertion or evidence of frequent periods of hospitalization.  
The Board concludes that referral of this case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation is not 
warranted.

Left knee arthritis

The Board finds that the preponderance of the evidence is 
against an increased evaluation for left knee arthritis.

The veteran's left knee arthritis has been rated as 10 
percent disabling from November 1993.  In a February 1994 VA 
examination report, there was full range of motion from zero 
to 130 degrees.  In a November 1994 private examination 
report, there was full range of motion with a minimal limp.  
In a March 1996 VA examination report, range of motion was 
zero to 25 degrees flexion and extension, but this report was 
returned for clarification by the examiner, as the findings 
appeared inconsistent with other findings of record.  In a 
June 1997 VA examination report, the examiner noted that the 
veteran's range of motion remained quite good at 120 degrees 
of flexion and zero degrees of extension.  In an April 1998 
VA examination report, range of motion was from zero degrees 
of extension to 100 degrees of flexion.

The veteran filed a claim for an increased evaluation in 
March 2002.  In a March 2002 VA examination report, range of 
motion was zero to 110 degrees.  He ambulated with no 
antalgia and did not use an assistive device.  He was able to 
ambulate on toes and heels and was able to complete a squat.  

In a March 2002 statement, the veteran asserted that he had 
to give up his profession in the mechanical field because he 
could not do the stooping or bending that was required to 
perform the work.  He stated that in his current job, after 
sitting at a desk all day, he has trouble walking when he 
first gets up, and that after moving around, the pain and 
stiffness.  He stated that after standing a few minutes, his 
left knee bothers him, and after standing about 10 or 15 
minutes, his left knee hurts and pops when he walks.  He 
stated that it would take several hours for the pain to 
subside, if it leaves at all, and laying in bed his left leg 
also bothers him.  He stated that it was a discomforting 
feeling, and that he would try to stretch his leg, but that 
did not offer any comfort.  

In a June 2002 VA examination report, the veteran reported 
that he had increased knee pain, and that walking any 
distance causes increased pain.  He stated that this was a 
constant aching pain in nature.  He noted difficulties, 
particularly with stooping, and that he had popping of the 
knee and difficulties kneeling.  He noted that intermittently 
he would have swelling of the knee.  He indicated that at his 
job he sits and completes warrants, and that he had to leave 
the field of being a mechanic and building maintenance 
because of his knee symptoms.  Upon objective examination, 
range of motion was 10 to 120 degrees.  Motor exam was 4+/5.  
There was no evidence of incoordination or limitation of 
endurance, and no evidence of weakness.  The only involvement 
in regard to pain was to limitation of range of motion.  With 
repetitive range of motion, there was no increased pain 
complaint.  The impression was moderate medial narrowing and 
degeneration of the knee, mild, the lateral joint compartment 
with degenerative change also of the patellofemoral joint.  

In a statement dated in July 2002, the veteran noted that his 
knee had gotten worse, and that it was difficult to sit and 
drive a vehicle, and that just having his knee bent would 
hurt.  He stated that he could not run and jump with his 
children or sit on the floor and play normally with them.  He 
stated that he avoided ladders and stairs whenever possible, 
and that he still had trouble with knee bends.  He stated 
that he tried walking with his wife a mile a day, but when he 
did his knee would hurt that evening and the next day more.

In an October 2003 VA outpatient treatment report, the 
examiner noted that the veteran walked without any limp and 
transferred well.  The left knee had full motion.  

In a June 2004 VA examination report, the veteran reported 
increased knee pain and stiffness over the last two years.  
With prolonged standing and ambulation, he felt increased 
pain.  Upon objective examination, painless active range of 
motion revealed extension full - zero degrees, and flexion 
from zero to 120 degrees.  There was stiffness at 10 degrees, 
full left knee flexion at medial joint line.  Functionally, 
the veteran ambulated with a normal gait.  There was no 
apparent antalgic gait or incoordination with distance 
ambulation in the hospital.  With repetitive movement of the 
knee, there was no further loss of active range of motion.  
The impression was degenerative osteoarthritis of the medial 
compartment and of the patellofemoral joint space of the 
knee, and complete tear of the medial meniscus posterior horn 
of the knee.

Based on the foregoing, the Board finds that the veteran's 
left knee arthritis is no more than 10 percent disabling.  In 
order to warrant a 20 percent disability evaluation, the 
evidence must show flexion limited to 30 degrees or extension 
limited to 15 degrees.  In the March 2002 VA examination 
report, range of motion was zero to 100 degrees.  In the June 
2002 VA examination report, range of motion was 10 to 120 
degrees.  In the October 2003 VA outpatient treatment report, 
there was full range of motion.  In the June 2004 VA 
examination report, there was full extension to zero degrees, 
and flexion from zero to 120 degrees.  These ranges of motion 
do not meet the criteria for a 20 percent disability 
evaluation.  

The Board finds the veteran's functional impairment is 
reflected in the 10 percent disability evaluation.  The 
veteran has stated that he has functional impairment, 
including pain on prolonged ambulation, and after sitting at 
his desk, and that he could not run or jump with his children 
or even sit on the floor and play normally with them.  
However, the examiner found in the June 2002 examination 
report that there was no evidence of incoordination or 
limitation of endurance, and no evidence of weakness.  In the 
March 2002 examination report, he ambulated with no antalgia 
and was able to ambulate on toes and heels and was able to 
complete a squat, in the October 2003 outpatient treatment 
report he walked without any limp and transferred well, and 
in the June 2004 examination report, he ambulated with a 
normal gait, and there was no incoordination with distance 
ambulation in the hospital.  The Board notes that there is 
pain and stiffness on movement or with prolonged standing or 
sitting, and finds that there is minor functional impairment 
which warrants no more than a 10 percent disability 
evaluation.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased evaluation for left knee arthritis, and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  In his June 
2003 statement, the veteran indicated that he had to change 
his career from a maintenance position to an office position 
due to his knee disability, but that the pain and discomfort 
were still there.  He stated that he had to be moved to the 
first floor, which was an inconvenience to him and his 
employer, and that he lost work space and the employer lost 
floor space in their main office area.  The Board notes that 
aside from minor inconvenience, the veteran is still able to 
work, and thus the left knee arthritis does not cause marked 
interference with employment.  There is no assertion or 
evidence of frequent periods of hospitalization.  The Board 
concludes that referral of this case to the Under Secretary 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation is not warranted.

Propriety of reduction of evaluation of left knee instability

In a January 1980 rating decision, service connection was 
granted for left knee instability and a 10 percent rating was 
assigned.  In a May 1996 hearing officer decision, a 20 
percent rating was assigned, effective October 1993.  In a 
July 2002 rating decision, it was found that a March 24, 2002 
VA examination failed to show moderate instability of the 
left knee, as there was no varus or valgus instability and no 
evidence of incoordination.  The 20 percent rating was 
reduced to 10 percent effective March 25, 2002.  This case is 
subject to the requirements set forth at 38 C.F.R. § 3.344.

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The question is 
whether the reduction was proper based on the applicable 
regulation, 38 C.F.R. § 3.344.  The 20 percent rating for 
left knee instability was in effect for five or more years. 
Therefore this case is subject to the requirements set forth 
at 38 C.F.R. § 3.344(a) and (b).  The provisions of 38 C.F.R. 
§ 3.344(a) and (b) indicate that a reduction in rating is 
warranted if medical evidence discloses that there has been 
sustained material improvement in the condition and it is 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  The record of 
examination and the medical- industrial history should be 
reviewed to ascertain whether the recent examinations to 
reduce the evaluations are full and complete, including all 
special examinations indicated as a result of general 
examination, and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Furthermore, ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
38 C.F.R. § 3.344(a).

The United States Court of Appeals for Veterans Claims 
(Court) has interpreted the provisions of 38 C.F.R. § 4.13 to 
require that in any evaluation reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any evaluation-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  The 
provisions of 38 C.F.R. § 3.344(c) also establish that there 
must be improvement before an evaluation is reduced.  The 
Court has restored evaluations when VA has failed to consider 
whether there is improvement.

Further, where the reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting out all material facts and reasons.  The beneficiary 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
continued at their present level.  38 C.F.R. § 3.105 (2005).

The veteran was not provided with proper notice, as outlined 
in 38 C.F.R. § 3.105, of the reduction in his evaluation for 
left knee instability, and therefore the reduction was 
improper.  Further, the July 2002 decision in which the 
disability rating was reduced did not mention 38 C.F.R. § 
3.344.  Nor did the statement of the case and the 
supplemental statement of the case address 38 C.F.R. § 3.344.  
The July 2002 rating decision that reduced the evaluation did 
not comply with regulations.  Although the RO discussed why 
the veteran's left knee instability warranted a 10 percent 
rating, it did not specifically address whether there was 
improvement.  The rating decision also did not consider the 
regulations that govern decreased ratings and did not compare 
the evidence that had previously supported the 20 percent 
rating with the evidence that the RO intended to use to 
support the 10 percent evaluation.  The failure to comply 
with all Court decisions governing restoration cases and the 
regulations governing restoration cases renders the decision 
of the RO improper.

The RO granted the 20 percent disability evaluation in May 
1996.  At that time, the RO made the determination on the 
basis of a VA examination which showed no subluxation and 
slight lateral instability, with 1+ MCL and 1+ ACL laxity.  
The 20 percent evaluation was continued in a November 1997 
rating decision, which found, based on a June 1997 VA 
examination report, that there was no instability on 
posterior Drawer and varus/valgus testing, and a 1+ to 2+ 
laxity by Lachman's.  The 20 percent evaluation was again 
continued in a June 1998 rating decision, which found, based 
on an April 1998 VA examination report, that the left knee 
demonstrated 15 degrees of varus, positive Lachman's, and 
normal walk, with no indication of subluxation or severe 
ligamentous instability.  An increased evaluation was denied 
in a November 1998 Board decision.  The recent evidence is 
similar to the evidence that warranted the 20 percent 
evaluation, and therefore, improvement is not shown.  The 
Board also notes that the RO did not reduce on the basis of 
error or on the basis of difference of opinion.

The Board finds that the denial of due process requires 
restoration of the 20 percent disability evaluation for left 
knee instability.

Evaluation of left knee instability

Having found that the 20 percent rating for left knee 
instability was improperly reduced and should be restored, 
the Board will now examine whether a rating in excess of 20 
percent is warranted.  For the reasons outlined below, the 
Board finds that the preponderance of the evidence is against 
assigning a disability rating in excess of 20 percent for 
left knee instability.

The veteran's right knee instability is currently rated as 20 
percent disabling.  In order to warrant a 30 percent 
disability rating, the next higher rating, the evidence must 
show severe recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  The 
evidence of record, as described below, indicates that the 
veteran has no more than moderate instability of the left 
knee.  

In a March 2002 VA examination report, there was no 
instability with varus and valgus stress testing.  The 
veteran ambulated with no antalgia and he did not use an 
assistive device.  He was able to ambulate on toes and heels.  

In a June 2002 VA examination report, the veteran indicated 
that his knee was not as stable and he had to be cautious of 
how he bore weight on it.  He wears a supportive knee brace 
as needed.  Upon objective examination, there was no varus or 
valgus instability, but with lateral stress testing, there 
was a pop.

In a July 2002 statement, the veteran asserted that his knee 
had gotten worse, and that he had learned how to walk over 
the prior 20 years to keep from having his left knee kick out 
from under him.  He stated that his knee still hyper extends 
backwards if he is not conscious of how he walks or what he 
does.  

In an October 2003 VA outpatient treatment report, the 
veteran walked without any limp and transferred well.  There 
was slight varus deformity.  There was no anterior/posterior 
or varus/valgus instability noted and the Lachman's was just 
trace positive.  McMurray's was mildly positive.  The 
impression was anterior cruciate ligament deficiency without 
significant instability.

In a June 2004 VA examination report, the veteran noted that 
his knee would give out on stairs intermittently, due to 
pain.  Upon objective examination, there was mild 
mediolateral instability.  Drawer sign was negative, and 
McMurray was negative. The veteran ambulated with normal 
gait; there was no apparent antalgic gait or incoordination 
with distance ambulation in the hospital.   

The Board finds that the above evidence of record indicates 
that the veteran's left knee instability is no more than 20 
percent disabling.  Left knee instability is no more than 
moderate.  In the March 2002 and June 2002 examination 
reports, there was no instability.  In the October 2003 
outpatient treatment report, there was no anterior/posterior 
or varus/valgus instability noted and the Lachman's was just 
trace positive, with McMurray's mildly positive.  The 
impression was anterior cruciate ligament without significant 
instability.  In the June 2004 examination report, there was 
mild mediolateral instability, with drawer sign and McMurray 
negative.  The Board has taken into consideration the 
veteran's accounts that his knee feels unstable and that it 
gives way intermittently.  The Board finds that these 
symptoms are reflected in the 20 percent disability 
evaluation and do not indicate a severe instability 
warranting a 30 percent disability evaluation.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased evaluation for right knee instability, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  In his June 
2003 statement, the veteran indicated that he had to change 
his career from a maintenance position to an office position 
due to his knee disability, but that the pain and discomfort 
were still there.  He stated that he had to be moved to the 
first floor, which was an inconvenience to him and his 
employer, and that he lost work space and the employer lost 
floor space in their main office area.  The Board notes that 
aside from minor inconvenience, the veteran is still able to 
work, and thus the right knee instability does not cause 
marked interference with employment.  There is no assertion 
or evidence of frequent periods of hospitalization.  The 
Board concludes that referral of this case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation is not 
warranted.


ORDER

An increased evaluation for right knee instability is denied.

An increased evaluation for right knee degenerative joint 
disease is denied.

An increased evaluation for left knee arthritis is denied.

Restoration of a 20 percent disability evaluation for left 
knee instability is granted.

An increased evaluation for left knee instability is denied.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


